Citation Nr: 0531108	
Decision Date: 11/18/05    Archive Date: 11/30/05

DOCKET NO.  01-03 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD


L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to August 
1973.

This appeal arose from a March 2000 rating decision of the 
Fort Harrison, Department of Veterans Affairs(VA) Regional 
Office (RO), which denied service connection for PTSD.  A 
deferred rating decision was issued in July 2005, which 
continued the denial of service connection.  In September 
2005, the veteran testified at a videoconference hearing 
conducted by the undersigned Veterans Law Judge.


FINDING OF FACT

The veteran does not suffer from post-traumatic stress 
disorder which can be related to his period of active 
military service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.304(f) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the CAVC addressed the meaning of 
prejudicial error (38 U.S.C.A. § 7261(b)), what burden each 
party bears with regard to the Court's taking due account of 
the rule of prejudicial error, and the application of 
prejudicial error in the context of the VCAA duty to notify 
(38 U.S.C.A. § 5103(a)).  Considering the decisions of the 
Court in Pelegrini and Mayfield, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits. 

In the present case, the veteran filed a substantially 
complete claim for service connection for PTSD in June 1999.  
The RO then denied service connection in March 2000.  After 
that rating action was issued, the RO provided notice to the 
claimant in a September 2002 statement of the case (SOC) of 
what information and evidence must be submitted to 
substantiate the claim, as well as what information and 
evidence must be provided by the veteran and what information 
and evidence would be obtained by VA.  This included the 
notice that the veteran should submit all evidence or 
information that pertains to the claim.  In fact, all the 
provisions of 38 C.F.R. § 3.159 (2005) were included.  A VCAA 
notification letter was then sent to the veteran in February 
2004.  A second VCAA letter was sent to the veteran in 
February 2005, which included again the notice that the 
veteran should provide all evidence pertaining to his claim.  
The July 2005 supplemental statement of the case (SSOC) 
included the provisions of 38 C.F.R. § 3.159. 


Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the CAVC did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  See Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 
2004).  

The Board finds that the timing error in this case is not 
prejudicial to the claimant.    The veteran was provided with 
two VCAA letters, an SOC and an SSOC, all of which informed 
the veteran of the provisions of 38 C.F.R. § 3.159.  The RO 
has also obtained all records referred to the by the veteran.  
Verification of his stressors was attempted.  A VA medical 
opinion was obtained.  Therefore, it is found that the 
veteran was aware of the evidence and information that was 
needed to substantiate his claim.  In addition, the claim was 
readjudicated following the provisions of the notice.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of the claim and to respond to VA 
notices.  Therefore, with full consideration of Pelegrini, to 
decide the appeal would not be prejudicial error to the 
claimant.  


Applicable laws and regulations

Under the applicable regulation, service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of 38 C.F.R. § 3.1(y) and the claimed 
stressor is related to that prisoner-of-war experience, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2005).

If the evidence shows that the veteran did not serve in 
combat with enemy forces during service, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  The veteran's testimony, 
by itself, cannot, as a matter of law, establish the 
occurrence of a non-combat stressor.  See West v. Brown, 7 
Vet. App. 70, 76 (1994); Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).  Rather, it must be corroborated by independent 
evidence of record.  However, not every detail, including 
personal participation, must be corroborated.  Suozzi v. 
Brown, 10 Vet. App. 307 (1997).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2005).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual background

The veteran's DD Form 214 shows that he received the National 
Defense Service Medal.  He served his overseas tour in 
Germany, and the record contains no indication of his being 
exposed to any combat.  His military occupational specialty 
was medical corpsman, and he served as an ambulance driver.  

The veteran's personnel records include the reports of two 
Article 15 proceedings under the Uniform Code of Military 
Justice.  On August 4, 1972, he was found to be in possession 
of an ounce of hashish.  On August 29, 1972, he assaulted 
another service member, striking him in the mouth.  In May 
1973, it was recommended that he be barred from re-
enlistment.  His two Articles 15's were noted, and it was 
further commented that his performance was unsatisfactory.  
He failed to take personal initiative that would eliminate 
the need for close supervision by his supervisors.  His 
appearance was substandard; he had a poor driving record; and 
he had had several minor disturbances with other members of 
his company.  There was a pending disciplinary action for 
dereliction of duty on May 20 and 21, 1973.

The service medical records do not reflect that the veteran 
had complained of, or had been treated for, any psychiatric 
complaints.  The entrance examination of June 1971 and the 
August 1973 separation examination noted that he was 
psychiatrically normal.  There was also no suggestion that he 
had been treated for any injuries incurred during any 
physical assaults or altercations.

Private hospital treatment records show that the veteran was 
treated for an open segmental fracture of the left tibia 
following a motor vehicle accident in December 1987.  No 
other injuries were noted.

In May 1995, the veteran submitted a statement concerning his 
mental problems.  He stated that these were all associated 
with his physical disabilities, pain, and lack of money.

In August 1999, the veteran stated that he had served with 
the ambulance service in Germany.  He described it as 18 
months of "hell," plagued by racial tensions, drugs, 
bombings, murders, muggings, and constant threats.  

VA examined the veteran in September 1999.  He stated that on 
the night of his arrival in Germany, he was severely beaten 
by three black soldiers whom he had caught with drugs.  He 
reported the incident, they were reprimanded, and then they 
continued to stalk and threaten him.  There were murders, 
stabbings, and drug dealings, even in his own battalion.  He 
believed that interacting with other Vietnam veterans, 
including his own brother, contributed to his problems.  Ever 
since service, he has felt that he is being stalked by people 
who want to kill him.  He has been involved in many 
altercations.  He becomes depressed and has suicidal 
thoughts.  The examination found that he was oriented in 
three spheres, displayed no obsessive or ritualistic 
behaviors, and had a normal rate of speech. He reported panic 
attacks, fearfulness, intrusive thoughts, and dreams.  The 
diagnosis was PTSD, mild to moderate.

A February 1999 evaluation by a psychologist included the 
veteran's belief that he had mental disorders, which he 
attributed to his brother's injuries in Vietnam, his loss of 
income, and his marked change in lifestyle.  He was alert and 
pleasant.  It was questioned whether he had psychological 
problems and/or cognitive deficits contributing to his 
disability.  

In June 2000, the veteran submitted a lengthy statement 
concerning his alleged stressors.  He stated that on his 
first night in Germany, he had tried to return to his 
quarters to find the door locked.  When he knocked a black 
male answered; two to three others were seated at a table, 
with spoons and lighters.  He stated that it was obvious that 
they were "shooting up."  They beat him twice that night.  
He stated that he had reported the incident.  Later, a group 
of white soldiers approached him and applauded him for 
standing up to the blacks; they stated that this type of 
thing had been going on for too long and that they should 
kill all the blacks in the battalion.  The veteran commented 
that he was not a murderer and wanted no part of it.  He 
commented that there was a lot of terrorist activity in 
Germany at that time.  As an ambulance driver, he responded 
to shoot-outs, murders, car accidents, and riots.  He said he 
saw many dead soldiers.  He stated that his commanding 
officer made his life miserable, that he had "messed with 
his head," because he wanted him out of the Army.  He 
commented that prior to his service he had not been 
prejudiced against blacks.  Now he is so paranoid about 
others trying to kill him, that he is now a nervous wreck.  
He said that, at one point, he was addicted to heroin.  He 
stated that he is now nervous, paranoid, and suffers from 
nightmares.  He stated that, while he was involved in many 
fights in service, he was always just defending himself.  He 
indicated that he had gotten involved in a lot of 
altercations because he would not take anything from anyone.  

The veteran was treated on an outpatient basis between 1999 
and 2005.  These records refer to anxiety and depression.  In 
January 2000, he was noted to be depressed about his 
financial situation.  He also had trouble controlling his 
anger.  In January 2001, he was alert and oriented.  The 
assessment was depression.  In April 2001, an MMPI (Minnesota 
Multiphasic Personality Inventory) test was administered.  
The findings were reported to be indicative of those patients 
with anxiety reaction in a paranoid/schizoid personality.  
His symptoms were increased at times to the point of 
conversion symptoms being possible.  Significant depression 
was also noted to be typical of the veteran's profile.  

A psychologist submitted a report after seeing the veteran on 
three occasions in March and April 2001.  Reference was made 
to multiple altercations in service, which the veteran 
reported were racially motivated.  He said that he had had to 
deal with victims of stabbings, shootings, and accidents.  He 
had also been involved in a motor vehicle accident in 1987.  
The mental status examination found that he was alert and 
oriented in three spheres.  His memory was intact.  
Flexibility in his thought processes appeared compromised, 
suggestive of a closed head injury.  His thoughts were 
concrete.  He reported no hallucinations or delusions.  His 
mood was depressed and he denied suicidal ideation.  He 
avoided discussing his traumas in Germany.  He had anger 
management issues, and was edgy and anxious.  The 
psychologist noted that the veteran tended to shift 
responsibility for his behavior, and minimized his 
difficulties.  He commented that if the veteran had displayed 
the same concreteness and lack of awareness in service that 
he exhibits now, it is likely that he would have been a 
target of abuse.  PTSD was diagnosed.  

In October 2003, the U.S. Armed Services Center for Unit 
Records Research (CURR) was asked to attempt to verify the 
veteran's reported stressors.  The National Archives and 
Records Administration reported that it had been unable to 
locate records for the 45th Medical Battalion from 1972.  The 
U.S. Army Safety Center noted that they did not maintain 
records of ground incidents prior to 1974.  It was noted 
that, if the veteran wanted any casualties verified, he would 
have to provide names and unit designations for the claimed 
casualties.  He never provided this information. 

In December 2003, CURR reported that the U.S. Army Crime 
Records Center, USA Criminal Investigation Command, had no 
records concerning the veteran's being a victim of physical 
assault during service.  

In June 2005, the claims folder was referred to a VA 
psychologist for an opinion.  It was noted that there were 
diagnoses of PTSD in the record, but that the examiners had 
not been firm in those diagnoses.  The veteran had alleged 
that he had PTSD as a result of assaults committed against 
him by black soldiers; however, the medical records made no 
mention of any assault injuries.  They did note drug abuse.  
The examiner stated:

The bulk of evidence does not firmly support a 
diagnosis of posttraumatic stress disorder.  I 
would note that if PTSD exists, this may have been 
secondary to the severe motor vehicle accident in 
which [the veteran] was involved.

In conclusion, it is felt that I cannot resolve 
this issue without resorting to mere speculation.  
While records make some reference to PTSD secondary 
to the assault by other soldiers while in the 
military no firm diagnosis appears to be offered 
and the stressors are not supported through 
documentation.

In September 2005, the veteran testified before the 
undersigned at a videoconference hearing.  He reiterated his 
claimed stressors.  He asserted that these stressors were 
responsible for his current symptoms.  Therefore, he believes 
that service connection should be awarded.

Analysis

After a careful review of the evidence of record, the Board 
finds that entitlement to service connection for PTSD is not 
warranted.  Because the record reflects, and the veteran 
acknowledges, that he was not engaged in combat, he must 
corroborate his alleged stressors with sufficient, 
independent information.  He has asserted that he was 
subjected to several physical assaults during his period of 
service, which he claims he reported to superiors, and which 
resulted in the development of PTSD symptoms.  He has also 
stated that, as an ambulance driver, he had to respond to 
many traumatic events, such as shootings, stabbings, riots, 
and motor vehicle accidents.

A review of the record, however, does not corroborate the 
reported physical assaults.  His service medical records do 
not indicate that he ever sought any treatment for any 
injuries incurred during any assault.  His August 1973 
separation examination makes no mention of any assault 
residuals.  Subsequently, in May 1995, the veteran referred 
to having mental problems, which he, at that time, related to 
his physical disabilities, pain, and lack of money.  In 
February 1999, he had attributed his mental difficulties to 
his brother's Vietnam injuries, and to his own loss of income 
with resultant marked change in lifestyle.

The CURR was asked to attempt corroboration his claimed 
stressors.  However, in December 2003, that agency responded 
that the USA Criminal Investigation Command had no records 
concerning the veteran being a victim of any physical 
assaults.  To the contrary, the veteran's personnel records 
note that in 1973 he was not recommended for re-enlistment, 
partly due to his frequent involvement in altercations with 
members of his unit.  There was no indication in this record 
that he had been the victim in any of these altercations.  He 
had also claimed that he had seen many violent incidents 
while working as an ambulance driver; however, CURR responded 
in October 2003 that the National Archives had been unable to 
locate any records from the 45th Medical Battalion for the 
year 1972, and that the U.S. Army Safety Center did not 
maintain any records of ground incidents prior to 1974.  As a 
consequence, his claimed stressors could not be confirmed by 
CURR.

The veteran was informed that he should provide as much 
information as possible about any injuries sustained by 
himself or other military personnel in the incidents he has 
described as having occurred in Germany, to include names and 
unit designations.  He failed to respond to that request for 
information.  While the VCAA requires that the RO aid the 
veteran in developing his claim, as the Court has held, 
"[t]he duty to assist in the development and adjudication of 
a claim is not a one-way street."  Wamhoff v. Brown, 8 Vet. 
App. 517, 522 (1996).  "If a [claimant] wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  The veteran has not provided specific 
information to assist in verification of the in-service 
personal assault incidents he has alleged.  See Patton v. 
West, 12 Vet. App. 272, 277 (1999); 38 C.F.R. § 3.304(f) 
(2005).

Finally, the VA opinion obtained in June 2005 commented that 
his claimed stressors were not supported by any objective 
documentation.  Therefore, it must be concluded that the 
veteran has failed to establish that he experienced 
sufficient stressors in service that would support a 
diagnosis of PTSD.

In addition, there is no confirmed diagnosis of PTSD of 
record.  The June 2005 VA opinion noted that prior diagnoses 
of PTSD in the record were not firm.  The examiner, after 
reviewing all the evidence of record, could not diagnose PTSD 
based upon any incident of service.  Rather, it was opined 
that, if the veteran did suffer from PTSD, it might be 
related to his 1987 motor vehicle accident, not his period of 
service.  

In view of the foregoing, the preponderance of the evidence 
is against the veteran's claim for service connection for 
PTSD.


ORDER

Entitlement to service connection for PTSD is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


